Citation Nr: 1647299	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO. 10-24 540	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

2.  Entitlement to an initial rating higher than 10 percent for neurogenic bladder disability from May 7, 2007 to November 19, 2008, higher than 30 percent from November 19, 2008 to January 12, 2011, and higher than 10 percent from January 12, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to January 1997 and from October 2001 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  In that decision, the RO, inter alia, granted service connection for neurogenic bladder and assigned a noncompensable rating, and granted service connection for IBS and assigned a 10 percent rating, both effective from May 7, 2007 (the day after separation from service).  The Veteran timely appealed.  Jurisdiction was subsequently transferred to the Houston, Texas RO and that office forwarded the appeal to the Board. 

During the pendency of the appeal, the RO awarded a 30 percent rating from November 19, 2008, and a 10 percent rating from January 12, 2011.  As the increased ratings awarded do not represent the maximum rating available for these disabilities, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his May 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a hearing before the Board in connection with his claims.  In July 2016, the Veteran, through his representative, withdrew this request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's last examinations with regard to his IBS and neurogenic bowel disabilities were held in October 2007.  In a November 2016 informal hearing presentation, the Veteran's representative requested that the Veteran's claims be remanded for a new examination, inasmuch as the Veteran's disabilities have worsened since the last examination and the existing evidence is too old to adequately evaluate the current state of his disabilities.  The Board will, therefore, grant the request for a remand for new VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability). 

As the matters are being remanded, and it is unclear whether the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained from June 2014.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance"). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Then, once these records have been obtained, schedule the Veteran for a VA examination by an appropriate physician, to determine the current degree of severity of his service-connected neurogenic bladder.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed. The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's neurogenic bladder disability.

All pertinent symptomatology, to include frequency of urine leakage or incontinence, frequency of daytime voiding and awakening to void, frequency in the use of catheterization to void, frequency in use of absorbent materials and number of times per day the absorbent materials must be changed, and any manifestations of obstructive symptomatology or urinary tract infections should be noted.  

In addition, the examiner should comment on any additional symptoms related to the neurogenic bladder disability such as pain and numbness in the lower extremities and groin area, as described by the Veteran in VA treatment records.  The VA examiner should also opine as to the general functional and occupational limitations caused by the Veteran's neurogenic bladder.

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions.

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected IBS.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed. The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's IBS. 

Specifically, the examiner should indicate whether the Veteran suffers from mild symptoms (such as disturbances of bowel function with occasional episodes of abdominal distress); moderate symptoms (such as frequent episodes of bowel disturbance with abdominal distress); or severe symptoms (such as diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress). 

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions.

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b)(1), if deemed necessary.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




